Opinion issued July 7, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-16-00190-CV
                            ———————————
                          ERIC W. NORRIS, Appellant
                                         V.
         HOME CARE PROFESSIONAL SERVICES, INC., Appellee



                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-41164


                          MEMORANDUM OPINION
      Appellant, Eric W. Norris, proceeding pro se, has neither paid the required

filing fee nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041(1)

(West Supp. 2015), § 101.0411 (West Supp. 2015); Order, Fees Charged in the
Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial

Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

After being notified by the Clerk of this Court on March 24, 2016, that this appeal

was subject to dismissal for failure to pay the required fee, appellant did not timely

respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 42.3(b), (c).

                                  PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.




                                          2